Citation Nr: 0612673	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease with dorsolateral intertransverse fusion of L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to August 
1970 with additional service in the Naval Reserves.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied a request to reopen a claim for service 
connection for lumbar disc disease with dorsolateral 
intertransverse fusion of L4-S1 on the grounds of new and 
material evidence.  The appellant appealed that decision to 
the Board, and the case was transferred to the Board for 
appellate review.  The Board subsequently remanded the case 
for further development in March 2005, and that development 
was completed by the Appeals Management Center (AMC).  

The appellant requested a video conference hearing, which was 
conducted in February 2005.  During the pendency of this 
appeal, the Veterans Law Judge who had conducted the 
appellant's hearing left the Board.  The appellant was 
notified, by a letter issued in March 2006, that he was 
entitled to another hearing before the Board.  38 C.F.R. § 
20.707.  On March 15, 2006, VA received the appellant's 
signed statement indicating that he did not want an 
additional hearing.  Therefore, appellate review may proceed.

This appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

VCAA requires that VA look at the bases of the denial in the 
prior decision and ensure that the notice letter describes 
what evidence would be necessary to substantiate that missing 
or deficient element.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  In addition, VA must notify 
a claimant of the evidence and information that is necessary 
to reopen a claim.  Id.  Furthermore, as per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  VCAA 
notice must also include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The AMC has sent two requests for the appellant's 1968-1970 
service medical records to the National Personnel Records 
Center (NPRC), in May 2005 and July 2005.  The NPRC's 
responses to these requests indicated that the appellant's 
service medical records were sent to VA in 1986 and that no 
other service medical records were available on file.  Since 
these records included Reserve records and an immunization 
record, the latter covering the applicant's 1968-1970 
service, as well as his reserve service, the Board concludes 
that no other records are available.

In cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  This heightened duty to assist 
includes searching for alternate methods of proving service 
connection.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as this in 
which service medical records are missing.  The following 
non-exhaustive list of documents may be substituted for 
service medical records in this case: statements from service 
medical personnel, "buddy" certificates or affidavits, State 
or local accident and police reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1MR, Part III, Subpart iii, 2.E.27 and 2.I.59 (December 13, 
2005).  

The appellant was not notified about these alternate sources 
of evidence, and therefore could not have been aware that it 
was possible for him to submit them in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that 
the appellant should submit any 
pertinent evidence in his possession.  
The appellant should be specifically 
notified about the alternate sources of 
evidence as listed in VA Adjudication 
Procedure Manual, Manual M21-1MR, Part 
III, Subpart iii, 2.E.27 and 2.I.59 
(December 13, 2005) and requested to 
submit a copy of any competent evidence 
of any medical treatment for the claimed 
disability from his time in-service, 
including evidence from these alternate 
sources.  This 


notice should also include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant as well as any relevant VA 
medical records that are not already of 
record.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided with the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action until he is otherwise informed, 
but he may furnish additional evidence and argument on the 
remanded matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

